—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered August 3, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of error in the court’s charge on identification is unpreserved for appellate review (see, CPL 470.05 [2]; see, People v Hoke, 62 NY2d 1022; People v Golden, 211 AD2d 729; People v Apando, 208 AD2d 638; People v Udzinski, 146 AD2d 245). In any event, the charge in this case, when viewed in its entirety, was proper (see, People v Russell, 266 NY 147, 151; People v Saunders, 64 NY2d 665, 667; see also, People v Golden, supra; People v Aparido, supra; People v Foxworth, 197 AD2d 703). The court instructed the jury on the appropriate principles of law and did not prejudice the defendant in any way. The jury was told that identification had to be proven beyond a reasonable doubt and the jury was provided with general instructions in weighing the witness’s credibility (see, People v Whalen, 59 NY2d 273; People v Santiago, 210 AD2d 513; People v Aparido, supra).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Pizzuto, Joy and Altman, JJ., concur.